DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 12/29/2020.  Claims 1-20 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because 
Step 1: Claims 1-20 are directed to a method for simulating sensor data for an autonomous vehicle, and a non-transitory, tangible computer-readable medium for storing instructions that cause computing devices to perform the method.  The claims fall within at least one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claims 1 and 11 recite the limitations of determining first details regarding detection of objects during the given run using logged sensor data; determining second details regarding detection of objects using the simulated sensor data; extracting one or more metrics from the first details and the second details; and evaluating the simulation based on the one or more metrics.  These limitations, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “by one or more processors”.  That is, other than reciting “by one or more processors” nothing in the claims preclude the steps from practically being performed in the mind.  For example, other than “by one or more processors” language, the claims encompass a person looking at data collected and forming a simple judgement.  The mere nominal recitation of “by one or more processors” does not take the claim limitations out of the mental process grouping.    Thus, the claims recite a mental process.    
Step 2A - Prong 2: Claims 1 and 11 recite the additional elements of receiving log data collected for an environment along a given run for a given vehicle; performing, using a software for autonomous driving, a simulated run of the given run using logged sensor data from the log data and environment data constructed using the log data; running, using the software for autonomous driving, a simulation of one or more detection devices on a simulated vehicle driving along the given run to obtain simulated sensor data, the simulation including the environment data constructed using the log data.  The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The one or more processors are claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  The additional limitations are no more than mere instructions to apply the exception using a computer (the one or more processors).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claims 2-10 and 12-20 do not contain limitations that render them subject matter eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farabet et al. (US 20190303759 A1; hereinafter Farabet).

Regarding claims 1 and 11, Farabet discloses:
A method for simulating sensor data for an autonomous vehicle (a simulated environment to test one or more autonomous driving software stacks; [0006]), and a non-transitory, tangible computer-readable medium (memory 1204; Fig. 12, [0235]) on which computer-readable instructions of a program are stored, the instructions (storage of information such as computer-readable instructions; [0236]), when executed by one or more computing devices (accessed by the computing device 1200; Fig. 12, [0235]), cause the one or more computing devices to perform the method (CPU 1206 is configured to execute the computer-readable instructions to control one or more components of the computing device 1200 to perform one or more of the methods and/or processes described herein; Fig. 12, [0238]), the method comprising:
receiving log data (physical sensor data; Fig. 10, step B1002, [0118]) collected for an environment along a given run for a given vehicle (receives physical sensor data generated by a physical sensor; Fig. 10, step B1002, [0118]);
performing, using a software (software stacks 116; [0119]) for autonomous driving, a simulated run of the given run using logged sensor data from the log data and environment data (simulated environment; [0118]) constructed using the log data (receives and trains a machine learning model in the software stacks 115 using the physical sensor data so that an virtual object may be controlled within a simulated environment; Fig. 10, [0118]-[0119]);
determining first details (an output is based on the physical sensor data; Fig. 10, B1002, B1010, [0122]) regarding detection of objects during the given run using logged sensor data (computes an output by the trained machine learning model, the output is based on the physical sensor data; Fig. 10, B1002, B1012, [0123]);
running, using the software for autonomous driving, a simulation of one or more detection devices on a simulated vehicle driving along the given run to obtain simulated sensor data (virtual sensor data; [0120]-[0121])(receives virtual sensor data by vehicle simulator components 406, 420, and/or 422, and applies to the trained machine learning model in the software stacks 115; Fig. 10, B1006, [0120]-[0121]), the simulation including the environment data constructed using the log data (the virtual object may be controlled within the simulated environment based on the output, the output is based on the physical sensor data; Fig. 10, B1002, B1012, [0123]);
determining second details (the output is based on the virtual sensor data; Fig. 10, B1010, [0122]) regarding detection of objects using the simulated sensor data (computes the output by the trained machine learning model, the output is based on the virtual sensor data; Fig. 10, B1006, B1020, [0123]);
extracting one or more metrics from the first details and the second details (KPI/metric may be computed for the machine learning model; [0046], [0123]); and
evaluating the simulation based on the one or more metrics (determines the conditions of the machine learning model; [0046], [0123]).

Regarding claims 2 and 12, Farabet discloses:
wherein the method further comprises selecting the given run based on the log data (CNN running on the DLA is trained to identify the relative closing speed of the emergency vehicle; [0188]).

Regarding claims 3 and 13, Farabet discloses:
wherein the selecting of the given run is further based on a type of object (emergency vehicle; [0188]) appear along a run in the log data (CNN running on the DLA is trained to identify the relative closing speed of the emergency vehicle; [0188]).

Regarding claims 4 and 14, Farabet discloses:
wherein the method further comprises constructing the environment data using the log data (simulated environment is based on the physical sensor data; Fig. 10, [0118]-[0119]).

Regarding claims 5 and 15, Farabet discloses:
wherein the constructing of the environment data includes representing objects (virtual object; Fig. 10, B1012, [0123]) in an area encompassing the given run in a scaled mesh (controls the virtual object in the simulated environment using the output from the machine learning models, meshes may be employed in the simulation; Fig. 10, B1012, [0123], [0094]).

Regarding claims 6 and 16, Farabet discloses:
wherein the determining of the first details includes determining a relationship between the logged sensor data and objects represented in the environment data (controls the virtual object in the simulated environment using the output from the machine learning models, the output is based on the physical sensor data; Fig. 10, B1002, B1012, [0123]).

Regarding claims 7 and 17, Farabet discloses:
wherein the running of the simulation includes retracing rays transmitted from the one or more detection devices and recomputing intensities of the rays off points in the constructed environment data (cast virtual rays toward the tracked objects. When a significant number of rays strike a tracked object, that object may be added to the report of the LIDAR data; [0097]).

Regarding claims 8 and 18, Farabet discloses:
wherein the running of the simulation includes modeling the one or more detection devices based on configuration characteristics or operational settings of a perception system of the given vehicle (emulate at least cameras, LIDAR sensors, and/or RADAR sensors; [0097]).

Regarding claims 9 and 19, Farabet discloses:
wherein the determining of the second details includes determining a relationship between the simulated sensor data and objects represented in the environment data (controls the virtual object in the simulated environment using the output from the machine learning models, the output is based on the virtual sensor data; Fig. 10, B1006, B1012, [0123]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farabet in view of Iyengar (US 20210374423 A1).

Regarding claims 10 and 20, Farabet does not specifically disclose:
wherein the extracting of the one or more metrics includes:
a first metric related to a precision of detected object types;
a second metric related to an amount of recall of an object type; and
a third metric related to an average detection time.

However, Zhang discloses:
wherein the extracting of the one or more metrics (uses object detection to keep track of a metric corresponding to a process; [0075]) includes:
a first metric related to a precision of detected object types (types of transitions, types of states; [0075]);
a second metric related to an amount of recall of an object type (quantity per duration; [0075]); and
a third metric related to an average detection time (in use time; [0075]).

Farabet and Iyengar are considered to be analogous because they are in the same field of simulation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farabet’s simulation that extracts metrics to further incorporate Iyengar’s simulation that extracts metrics including types, quantity and use time for the advantage of keeping track of a certain metric which results in determining changes in performance with respect to that metric (Iyengar’s [0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cheng et al. (US 20190342425 A1) discloses determining a metric as a measure of performance, and the metric includes types, quantity and time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665